  Case 16-30414         Doc 38     Filed 05/13/19 Entered 05/13/19 11:38:19              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-30414
         GENE A DOCKETT

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 09/23/2016.

         2) The plan was confirmed on 12/01/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
04/06/2017.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 04/11/2019.

         6) Number of months from filing to last payment: 28.

         7) Number of months case was pending: 32.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 16-30414        Doc 38        Filed 05/13/19 Entered 05/13/19 11:38:19                      Desc Main
                                       Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor                $39,625.00
       Less amount refunded to debtor                               $0.00

NET RECEIPTS:                                                                                     $39,625.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $2,500.00
    Court Costs                                                                $0.00
    Trustee Expenses & Compensation                                        $1,807.32
    Other                                                                      $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                   $4,307.32

Attorney fees paid and disclosed by debtor:                  $1,500.00


Scheduled Creditors:
Creditor                                        Claim         Claim            Claim        Principal      Int.
Name                                  Class   Scheduled      Asserted         Allowed         Paid         Paid
CITY OF CHICAGO DEPT OF FINANCE   Secured        4,281.00       5,147.85         5,147.85           0.00       0.00
CITY OF CHICAGO DEPT OF REVENU    Unsecured      1,154.00       1,197.49         1,197.49           0.00       0.00
COMMONWEALTH EDISON               Unsecured         263.88           NA               NA            0.00       0.00
COMMONWEALTH EDISON               Unsecured      2,595.00       1,808.20         1,808.20           0.00       0.00
DIRECTV LLC                       Unsecured         454.00        454.27           454.27           0.00       0.00
DITECH FINANCIAL                  Unsecured      6,036.05            NA               NA            0.00       0.00
DITECH FINANCIAL                  Secured              NA     76,519.47          8,000.00      4,821.89        0.00
DITECH FINANCIAL                  Secured       80,582.24       4,062.77       80,582.24            0.00       0.00
DIVERSIFIED CONSULTANTS INC       Unsecured            NA            NA               NA            0.00       0.00
GM FINANCIAL                      Unsecured            NA     13,361.37        13,361.37            0.00       0.00
GM FINANCIAL                      Secured       24,666.00           0.00             0.00           0.00       0.00
ILLINOIS BELL TELEPHONE CO        Unsecured         830.00        830.43           830.43           0.00       0.00
LIBERTY BANK & TRUST              Unsecured         568.00           NA               NA            0.00       0.00
LVNV FUNDING                      Unsecured            NA       8,380.69         8,380.69           0.00       0.00
NICOR GAS                         Unsecured         894.00        893.04           893.04           0.00       0.00
OCWEN LOAN SERVICING              Secured      125,221.00            NA               NA            0.00       0.00
OCWEN LOAN SERVICING LLC          Secured      252,428.81    223,036.02       272,923.69            0.00       0.00
OCWEN LOAN SERVICING LLC          Secured              NA     49,887.67        49,887.67      30,071.09        0.00
PRA RECEIVABLES MGMT              Unsecured         997.00        853.21           853.21           0.00       0.00
TRANSWORLD SYSTEMS                Unsecured         148.00           NA               NA            0.00       0.00
UNIVERSITY OF CHICAGO MED CTR     Unsecured         129.01           NA               NA            0.00       0.00
VILLAGE OF OAK PARK               Unsecured         704.64           NA               NA            0.00       0.00
VILLAGE OF OAK PARK               Secured           704.64           NA            704.64        424.70        0.00
WEST SUBURBAN MEDICAL CENTER      Unsecured         106.43           NA               NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 16-30414         Doc 38      Filed 05/13/19 Entered 05/13/19 11:38:19                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                 $353,505.93              $0.00              $0.00
       Mortgage Arrearage                                $57,887.67         $34,892.98              $0.00
       Debt Secured by Vehicle                                $0.00              $0.00              $0.00
       All Other Secured                                  $5,852.49            $424.70              $0.00
 TOTAL SECURED:                                         $417,246.09         $35,317.68              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $27,778.70                $0.00            $0.00


Disbursements:

         Expenses of Administration                             $4,307.32
         Disbursements to Creditors                            $35,317.68

TOTAL DISBURSEMENTS :                                                                      $39,625.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/13/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
